


Exhibit 10.26
[ebayinclogo.jpg]


April 7, 2015
(Revised)


Louise Pentland




Dear Louise:


eBay Inc. (“eBay” or the “Company”) is pleased to offer you the exempt position
of Senior Vice President, General Counsel, PayPal, at a bi-weekly salary of
$23,461.54, which is equivalent to an annualized salary of $610,000.04. You will
report to the General Counsel of eBay Inc. until the spin-off of PayPal, with a
dotted line reporting relationship to the President of PayPal. Following the
spin-off of PayPal you will continue to act as General Counsel of PayPal,
reporting directly solid line to the CEO of PayPal.


You will be eligible to participate in the eBay Incentive Plan (eIP) with an
annual bonus based on individual achievement as well as company performance. The
annual bonus period is from January 1 through December 31. Your target bonus for
the eIP is 100% of your annual base salary, pro-rated based on the eligible
earnings paid while you are employed in an eIP eligible position during the
annual bonus period. There is no guarantee any eIP bonus will be paid, and any
actual bonus will be determined after the end of the annual bonus period based
on your eligible earnings as defined in the eIP. To be eligible to receive any
eIP bonus, you must be employed on or before the first business day of the
fourth quarter and you must be employed on the date the bonus is paid. The
payment of any bonus is at eBay’s sole and absolute discretion and subject to
the terms and conditions of the eIP. eBay reserves the right, in its sole
discretion, to amend, change or cancel the eIP at any time.


Following commencement of your employment with eBay in accordance with eBay’s
publicly disclosed grant policies, you will be granted (a) a stock option to
purchase shares of eBay’s common stock, (b) an award of restricted stock units
(“RSUs”), and (c) a target award of performance-based restricted stock units
(“PBRSUs”), as described in the following paragraphs. The grants described below
are denominated as a U.S. dollar value. For the stock option grant, the number
of shares of eBay common stock subject to the option will be determined by
dividing the U.S. dollar value of the award by the Average eBay Closing Price
(as described in this paragraph), multiplying the resultant total by three (3),
and rounding up to the nearest whole number of shares of eBay common stock. For
the RSU award, the number of shares to be granted will be determined by dividing
the U.S. dollar value of the award by the Average eBay Closing Price (as
described in this paragraph) and rounding up to the nearest whole number of
shares of eBay common stock. For the target PBRSU award, the number of shares
subject to the target award will be determined by dividing the U.S. dollar value
of the award by the Average eBay Closing Price (as described in this paragraph)
and rounding up to the nearest whole number of shares of eBay common stock. The
“Average eBay Closing Price” shall be calculated based on the average of the
closing prices of eBay common stock in U.S. dollars as reported on the NASDAQ
Global Select Market for the period of 10 consecutive trading days ending on
(and including) the last trading day prior to the date of grant.


In accordance with the methodology above, you will be granted a stock option to
purchase eBay’s common stock valued at USD $600,000, subject to the terms and
conditions of eBay’s current stock plans (the “Plans”) as well as the terms and
conditions of the stock option agreement (which will be provided to you as soon
as practicable after the grant date). The exercise price for the stock option
will be no less than the fair market value of eBay’s common stock, as determined
according to the Plans, on the grant date. Generally, the stock option will vest
and become exercisable (assuming your continued employment with an eBay company
on each vesting date) over four years as follows: 25% of the shares subject to
the stock option will vest one year after the commencement of your employment
and an additional 1/48th of the shares subject to the stock option will vest
each month thereafter.


You will also be granted an award of RSUs valued at USD $900,000 to be granted
under the Plans as well as the terms and conditions of the RSU agreement (which
will be provided to you as soon as practicable after the grant date). Generally,
the RSUs will vest and become non-forfeitable (assuming your continued
employment with an eBay company on each vesting




--------------------------------------------------------------------------------




date) over four years at the rate of 25% a year on each anniversary of the date
of grant, subject to applicable taxes and withholdings.


You will also be granted a target award of PBRSUs valued at USD $1,500,000 to be
granted under the Plans as well as the terms and conditions of the PBRSU
agreement (which will be provided to you as soon as practicable after the grant
date). The PBRSUs will cover performance over the period January 1, 2015 through
December 31, 2016. The target award will be applied only to this performance
period. The actual amount of the award will be determined based on Company
performance and will be subject to the terms and conditions of the performance
plan approved by the Compensation Committee. PBRSUs earned based on Company
performance for the two year period will be granted in early 2017 and will vest
and become non-forfeitable (assuming your continued employment with an eBay
company on each vesting date) as follows: 50% of the shares subject to the award
on or about March 1, 2017 (the “Initial Vest Date”) and the remaining 50% of the
shares on the first anniversary of the Initial Vest Date, subject to necessary
withholding for applicable taxes.


In addition, you will be granted a supplemental award of RSUs valued at USD
$4,000,000 to be granted under the Plans as well as the terms and conditions of
the RSU agreement (which will be provided to you as soon as practicable after
the grant date). Generally, the RSUs will vest and become non-forfeitable
(assuming your continued employment with an eBay company on each vesting date)
over four years at the rate of 25% a year on each anniversary of the date of
grant, subject to applicable taxes and withholdings.
 
In the event that PayPal is spun off from eBay, all your outstanding equity
awards (unvested RSUs, unvested options, vested but unexercised stock options
and unearned or unvested PBRSUs) will be converted to equity awards of PayPal,
Inc. References in this letter to eBay or the Company pertaining to events after
the spin-off will refer to the public PayPal entity.


Subject to the terms of the Company’s equity plan, you will be eligible to
receive annual equity grants under eBay’s Focal review process beginning in
2016. We commit to you that your annual equity grants will be valued at a
minimum of $2,400,000 in 2016, 2017 and 2018. The aggregate target grant value
and form of award will be determined by eBay and approved by the Compensation
Committee of the Board of Directors.


All employees are subject to eBay’s Insider Trading Agreement, which outlines
the procedures and guidelines governing securities trades by company personnel.
You will be provided with a copy of eBay’s Insider Trading Agreement. Please
review the Agreement carefully, execute the certification and submit it to
eBay’s human resources department.


Severance Protections.


Although your employment with the Company shall be “at-will” as set forth below,
you may be entitled to severance protection in certain circumstances, as
described below, subject in all instances to you executing and not revoking the
Company’s standard form of release (which shall also contain customary
exceptions for your continued indemnification and coverage under D&O policies,
exclusions for vested benefits under retirement and welfare benefit plans and
equity incentive plans, and reasonable post-employment cooperation covenants
(but for the avoidance of doubt no restrictive covenants or other covenants
imposing limitations on your post-employment activities (the “Release”) within
60 days of your termination of employment, with such amounts or benefits to be
paid and/or provided as of the dates described below, provided that if the
60-day time period following your termination of employment spans two calendar
years, they shall be provided as of the later of the date the Release becomes
irrevocable or the first calendar day of the calendar year following the year in
which your employment terminates.


Prior to the Spin-Off; Termination Outside a Change in Control Period. If, prior
to the Spin-Off and outside a Change in Control Period (as defined below), your
employment is involuntarily terminated by the Company other than for Cause (as
defined below) or if you voluntarily resign for Good Reason (as defined below),
then the Company shall provide you with (a) the Accrued Benefits (as defined
below) and (b) a lump sum severance payment, payable not later than 30 days
after you execute a Release and any revocation period has expired, in an amount
equal to the sum of:
(i) two times the sum of (a) your Annual Base Salary (as defined below) and
(b) your Bonus Amount (as defined below);
(ii) any Housing Assistance/Transition Payments that are owed to you pursuant to
the terms of this Letter and have not yet been paid as of the date of your
termination of employment; and
(iii) notwithstanding any election you may have made to defer any portion of any
RSUs or PBRSUs, a cash amount equal to the value of any eBay equity awards that
are outstanding and unvested as of the date of your termination of employment
(including your voluntary resignation due to a Spin Failure Good Reason (as
defined in the definition of “Good Reason” below), or because your employment
was involuntarily terminated by the Company other than for Cause during the
30-day period ending on, or the 60-day period beginning on, the date that a Spin
Failure Good Reason occurs) which, but for




--------------------------------------------------------------------------------




such termination, otherwise would have become vested pursuant to their
respective vesting schedules within 24 months following the date of such
termination (with such value calculated based on the Valuation Assumptions )(or,
if such termination occurs before the date of grant of the options, RSUs, and
PBRSUs set forth in the 4th, 5th, 6th, and 7th paragraphs of this letter, you
will instead receive one half of the cash amounts referenced in such paragraphs,
which shall total $3,500,000).


On and After the Spin-Off; Termination Outside a Change in Control Period. If,
on or after the Spin-Off and outside a Change in Control Period, your employment
as General Counsel is terminated by the Company without Cause or if you
voluntarily resign for Good Reason, then the Company shall provide you with (a)
the Accrued Benefits and (b) a lump sum severance payment, payable not later
than 30 days after you execute a Release and any revocation period has expired,
in an amount equal to the sum of:
(i) (X) in the event that your employment is terminated on or before the one
year anniversary of the date of the commencement of your employment, two times
the sum of (a) your Annual Base Salary and (b) your Bonus Amount; (Y) in the
event that your employment is terminated following the one year anniversary date
of the commencement of your employment but on or before the two year anniversary
of the date of the commencement of your employment, 1.5 times the sum of
(a) your Annual Base Salary and (b) your Bonus Amount; and (Z) in the event that
your employment is terminated following the two year anniversary of the date of
the commencement of your employment, one times the sum of (a) your Annual Base
Salary and (b) your Bonus Amount; and
(ii) notwithstanding any election you may have made to defer any portion of any
RSUs or PBRSUs, a cash amount equal to the value of any other eBay equity awards
that are outstanding and unvested as of the date of your termination of
employment which, but for such termination, otherwise would have become vested
pursuant to their respective vesting schedules within 12 months following the
date of such termination (with such value calculated based on the Valuation
Assumptions).


Termination During a Change in Control Period. If, during a Change in Control
Period, your employment as General Counsel is terminated by the Company without
Cause or if you voluntarily resign for Good Reason, then the Company shall
provide you with (a) the Accrued Benefits and (b) a lump sum severance payment,
payable not later than 30 days after you execute the Release and any revocation
period has expired, in an amount equal to the sum of:
(i) two times the sum of (a) your Annual Base Salary and (b) your Bonus Amount;
(ii) any Housing Assistance/Transition Payments that are owed to you pursuant to
the terms of this Letter and have not yet been paid as of the date of your
termination of employment; and
(iii) notwithstanding any election you may have made to defer any portion of any
RSUs or PBRSUs, a cash amount equal to the value of all then unvested eBay
equity awards that are outstanding and unvested as of the date of termination of
employment (with such value calculated based on the Valuation Assumptions) (or,
if such termination occurs before the date of grant of the options, RSUs, and
PBRSUs set forth in the 4th, 5th, 6th, and 7th paragraphs of this letter, you
will instead receive one half of the cash amounts referenced in such paragraphs,
which shall total $3,500,000).


Special Treatment of Equity Awards on Death/Permanent Disability. In the event
that your employment with eBay terminates due to your death or disability
(within the meaning of eBay’s long-term disability plan), within thirty (30)
days after the date of such termination of employment, you will receive a cash
payment equal to the value of any eBay equity awards that were outstanding and
unvested as of the date of such termination which, but for such termination,
otherwise would have become vested pursuant to their respective vesting
schedules within 24 months following the date of such termination (with such
value calculated based on the Valuation Assumptions)(or, if such termination
occurs before the date of grant of the options, RSUs, and PBRSUs set forth in
the 4th, 5th, 6th, and 7th paragraphs of this letter, you will instead receive
one half of the cash amounts referenced in such paragraphs, which shall total
$3,500,000).


Tax and Other Matters.


Section 409A. The Company may withhold from any amounts payable to you such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation. It is intended that the payments
and benefits provided under this Letter shall comply with the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
and the regulations relating thereto, or an exemption to Section 409A, and this
Letter shall be interpreted accordingly. Any payments or benefits that qualify
for the “short-term deferral” exception or another exception under Section 409A
shall be paid under the applicable exception. Each payment under this Letter
will be treated as a separate payment for purposes of Section 409A.
Notwithstanding anything to the contrary herein, a termination of employment
shall not be deemed to have occurred for purposes of any provision of this
Letter providing for the payment of amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A and, for purposes of any such
provision of this Letter, references to a “resignation,” “termination,”
“termination of employment” or like terms shall mean separation from service. If
you become entitled to a payment of nonqualified deferred compensation as a
result of your termination of employment and at such time you are a “specified




--------------------------------------------------------------------------------




employee” (within the meaning of Section 409A and as determined in accordance
with the methodology established by the Company as in effect on your date of
termination), such payment will be postponed to the extent necessary to satisfy
Section 409A, and any amounts so postponed will be paid in a lump sum on the
first business day that is six months and one day after your separation from
service (or any earlier date of your death). If the compensation and benefits
provided under this Letter would subject you to taxes or penalties under Section
409A, the Company and you will cooperate diligently to amend the terms of this
Letter to avoid such taxes and penalties, to the extent possible under
applicable law.


Change in Control Golden Parachute Excise Taxes. In the event of a Change in
Control, where an accounting firm designated by the Company determines that the
aggregate amount of the payments and benefits that (but for the application of
this paragraph) would be payable to you under this Letter agreement or any other
plan, policy or arrangement of the Company and any of their affiliates, exceeds
the greatest amount of payments and benefits that could be paid or provided to
you without giving rise to any liability for any excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then you may elect either to (1) pay the
Excise Tax and receive all such payments and benefits as may be payable to you,
or (2) only receive the aggregate amount of such payments and benefits payable
or to be provided to you that would not exceed the amount that produces the
greatest after-tax benefit to you after taking into account any Excise Tax and
other taxes that would otherwise be payable by you (such reduced amount of
payments and benefits, the “Reduced Benefit Amount”). In the event you elect to
receive the Reduced Benefit Amount, however, the reduction in such payments or
benefits pursuant to the immediately preceding sentence shall be made in the
following order: (1) by reducing severance payments based on your Annual Base
Salary and Bonus Amount, if any is then payable, and then (2) by reducing
amounts in respect of any equity-based awards (first in the form of cash
payments, if any are due hereunder, then in respect of any vesting of any such
awards hereunder, and only thereafter in respect of any vesting of any such
awards under any other plan or arrangement).


Definitions.
 
“Accrued Benefits” means (a) prompt payment of any accrued but unpaid annual
base salary through the last day of employment, (b) prompt payment of any
unreimbursed expenses incurred through the last day of employment subject to
your prompt delivery of all required documentation of such expenses pursuant to
applicable employer policies, (c) all other vested payments, benefits or fringe
benefits to which you are entitled under the terms of any applicable
compensation arrangement or benefit, equity or fringe benefit plan or program or
grant (excluding any other severance plan, policy or program) or this Letter in
accordance with the terms of such plan, program or grant, including any unpaid
bonus for any prior fiscal year when it otherwise would have been paid, and (d)
a prorated portion of the eIP bonus, if any, that you otherwise would have
earned and been paid in respect of the fiscal year in which your employment
terminates based on the actual performance of the company for the full year,
with such prorated portion calculated based on the period of time during such
fiscal year that you were employed, relative to the full fiscal year and only
based on the company performance element of the bonus (such prorated eIP bonus
amount, if any, the “Prorated Bonus”). You will receive your Prorated Bonus on
the date that all other participants in the eIP receive their eIP bonuses in
respect of such fiscal year.


“Annual Base Salary” will mean an amount equal to $610,000 (or such greater
amount as in effect immediately prior to your termination date).


“Bonus Amount” will mean an amount equal to 100% of your Annual Base Salary (or
such greater amount as may be established as your target bonus payment
immediately prior to your termination date).


“Cause” shall mean (a) your failure to attempt in good faith to substantially
perform your assigned duties, other than failure resulting from your death or
incapacity due to physical or mental illness or impairment, which is not
remedied within 30 days after receipt of written notice from the Company
specifying such failure; (b) your indictment for, conviction of or plea of nolo
contendere to any felony (or any other crime involving fraud, dishonesty or
moral turpitude); or (c) your commission of an act of fraud, embezzlement,
misappropriation, willful misconduct, or breach of fiduciary duty against the
Company, except good faith expense account disputes.


“Change in Control” shall mean, for purposes of this Letter, a “Change in
Control” as such term is defined in the Company’s 2008 Equity Plan or, following
the Spin-Off, as such term may be defined (if different) under any successor
equity incentive plan.


“Change in Control Period” means the period that begins 90 days prior to, and
ends 24 months following, a “Change in Control.”


“Good Reason” means, without your written consent, any of the following events,
whereafter you resign your employment within the periods provided below:




--------------------------------------------------------------------------------




(a) either: (i) the effective date of the Spin-Off does not occur on or before
October 1, 2016, in which case you shall have until December 1, 2016 to resign
for “Good Reason;” or (ii) the Spin-Off does occur on or before October 1, 2016
and you are not named to be the General Counsel of the publicly traded company
effective as of the Spin-Off (either of the events described in this clause (a),
a “Spin Failure Good Reason”); or
(b) following the Spin-Off, the Company experiences a Change in Control, after
which you are no longer the General Counsel reporting to the CEO of a publicly
traded company, in which case you shall have thirty (30) days following such
Change in Control within which to resign for “Good Reason”: or
(c) (i) a material reduction in your annual base salary; (ii) a material
reduction in your annual target bonus opportunity; (iii) (x) prior to the
spin-off, a material reduction in your authority, duties or responsibilities as
General Counsel, PayPal (which would include your failure to report to the
General Counsel of eBay with a dotted line relationship with the President of
PayPal ), but (y) on and after the Spin-Off, a material reduction in your
authority, duties or responsibilities as General Counsel of the publicly traded
PayPal entity (which would include your failure to report to the CEO of a
publicly traded company); (iv) following a Change in Control, a requirement by
the Company that you relocate your primary office to a location that is more
than 35 miles from the location of your primary office immediately prior to the
Change in Control; or (v) any other material breach by the Company of this
Letter. You will be deemed to have given consent to the condition(s) described
in any of clauses (i) through (v) of this paragraph (c) if you do not provide
written notice to the Company of such Good Reason event(s) within 60 days from
the first occurrence of such Good Reason event(s), following which the Company
shall have 30 days to cure such event, and to the extent the Company has not
cured such Good Reason event(s) during the 30-day cure period, you must
terminate your employment for Good Reason no later than 60 days following the
occurrence of such Good Reason event(s) by providing the Company 30 days’ prior
written notice of termination, which may run concurrently with the Company’s
cure period.


“Valuation Assumptions” means, collectively, the following assumptions: (x) each
share of eBay common stock underlying an award has a value equal to the average
of the closing prices of eBay common stock as reported on the NASDAQ Global
Select Market for the period of 10 consecutive trading days ending on (and
including) the last trading day prior to the date of your termination of
employment, (y) if the date of your termination of employment occurs during the
performance period with respect to an award of PBRSUs whose target value has
been established prior to the date of your termination of employment, but whose
number of shares of eBay common stock that would be subject to such award based
on achievement of applicable performance targets has not yet been granted, then
any such award shall be deemed to have been earned and granted assuming
achievement of target performance in respect of the applicable performance
period immediately prior to such date of termination and (z) any Options that
you hold that are outstanding immediately prior to the date of your termination
of employment will be valued based on their spread (i.e., the positive
difference, if any, of the value of each share of eBay) common stock underlying
the Option, as determined pursuant to clause (x) above), less the per share
exercise price of such Option).


You will be entitled to receive a Housing Assistance/Transition Payment of
$3,500,000 (less deductions and applicable taxes), paid within 30 days of your
start date. In the event that your employment terminates for reason of Cause (as
defined above) or you resign for reasons other than Good Reason (as defined
above) after the payment has been made and prior to completion of one year of
service from your start date, the payment is fully refundable to the Company. If
your employment terminates for reason of Cause (as defined above) or you resign
for reasons other than Good Reason (as defined above) after one year of service,
but prior to the third anniversary from your start date, your repayment
obligation for the Housing Assistance/ Transition Payment will be reduced by
1/36th for every full month of active employment. No repayment would be required
for termination after three years of employment with the Company. You authorize
the Company to withhold from any compensation otherwise owed to you at the time
of termination any amounts necessary to satisfy your repayment obligations,
other than those exempt from attachment under federal and state laws. To the
extent that the amount payable to the Company pursuant to this paragraph, after
taking into account the payments withheld pursuant to the prior sentence, exceed
$100,000, the Company will allow you to repay such amount as follows: one half
(1/2) within 30 days of termination and the remainder upon the earlier of (i) 30
days after receipt of your tax refund from filing amended returns for the year
in which you received the Housing Assistance/Transition Service Payment, and
(ii) 9 months after the date of termination.


The Company will provide reasonable temporary housing in the Bay Area and will
cover the cost of weekly business class commuting from your home in Texas and
the Bay area for up to six months. The Company will also provide assistance
related to your purchase of a home in the Bay area and shipment of household
goods from Texas to the Bay area under the terms of eBay’s relocation assistance
program for executives. The Company will provide a tax gross up in connection
with the cost of travel, housing and relocation expenses if and to the extent
applicable. The details of the commuting, temporary housing and relocation
arrangements are covered in a separate letter. If, and only to the extent that a
termination for reason of Cause or resignation for reason other than Good
Reason, causes you to have to repay all or a portion of the Housing
Assistance/Transition Assistance Payment in accordance with the paragraph above,
you agree that you will repay (i) all of the amounts pursuant to such letter if
the termination occurs prior to one year of service from your start date, and
(ii) all of the amounts paid




--------------------------------------------------------------------------------




to you pursuant to such letter less an amount equal to 1/24th of such amount
times the number of full months of service from your start date and before two
years of service from your start date, in each case on the same timing as you
are obligated to repay the Housing Assistance/Transition Assistance Payment. No
amounts paid to you pursuant to such letter shall be repayable by you if a
termination occurs after the second anniversary of your start date.


You will be also entitled to the benefits that eBay customarily makes available
to employees in positions comparable to yours. Please refer to the benefit plan
documents for more details, including eligibility. eBay reserves the right, in
its sole discretion, to amend, change or cancel the benefits at any time.


You will be eligible to accrue 20 days of Paid Time Off (“PTO”) per year, in
addition to the Company’s regular holidays.


Under federal immigration laws, the Company is required to verify each new
employee’s identity and legal authority to work in the United States.
Accordingly, please be prepared to furnish appropriate documents satisfying
those requirements; this offer of employment is conditioned on submission of
satisfactory documentation. Enclosed is a list of the required documents.


Your employment at the Company is “at-will” and either you or the Company may
terminate your employment at any time, with or without cause or advance notice.
The at-will nature of the employment relationship can only be changed by written
agreement signed by eBay’s SVP of Human Resources. Other terms, conditions, job
responsibilities, compensation and benefits may be adjusted by the Company from
time to time in its sole discretion.


All of us at eBay are very excited about you joining our team and look forward
to a beneficial and fruitful relationship. However, should any dispute arise
with respect to your employment or the termination of that employment, we both
agree that such dispute shall be conclusively resolved by final, binding and
confidential arbitration rather than by a jury court or administrative agency.
The Company will bear those expenses unique to arbitration. Please review the
enclosed Mutual Arbitration Agreement carefully.


As a condition of your employment, you must complete both the Mutual Arbitration
Agreement and the enclosed Employee Proprietary Information and Inventions
Agreement prior to commencing employment. These agreements address important
obligations to the Company, both during and after your employment; therefore,
please read both agreements carefully before signing them and submitting them to
eBay’s human resources department. If you should have any questions about either
agreement, please contact me.


This offer letter, the Mutual Arbitration Agreement, the Employee Proprietary
Information and Inventions Agreement as well as all other enclosed required
documents, contain the entire agreement with respect to your employment. Should
you have any questions with regard to any of the items indicated above, please
call me. Kindly indicate your consent to this offer letter by signing copies of
this letter and returning it to me. All other documents requiring your signature
must be submitted prior to your start date, including but not limited to the
Mutual Arbitration Agreement, the Employee Proprietary Information and
Inventions Agreement, and the Insider Trading Agreement certification.


This offer is contingent upon the results of your background verification and
reference checks. Upon your signature below, this will become our binding
agreement with respect to your employment and its terms merging and superseding
in their entirety all other or prior offers, agreements and communications,
whether written or oral, by you and the Company as to the specific subjects of
this letter.


We are excited at the prospect of you joining our team. We look forward to
having you on board!


Very truly yours,


/s/ Beth Axelrod
Beth Axelrod
Senior Vice President, Human Resources
eBay Inc.






--------------------------------------------------------------------------------




ACCEPTED:


/s/ Louise Pentland
 
April 10, 2015
Louise Pentland
 
Date
 
 
 
Anticipated Start Date: April 27, 2015
 
 

                            


